Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 8, 2019

                                      No. 04-18-00293-CV

                           ALLSTATE INSURANCE COMPANY,
                                      Appellant

                                                v.

                                      Daniel Wes IRWIN,
                                           Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI03490
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
         On April 4, 2019, appellee filed a Motion for Leave, requesting permission to file a post-
submission brief. After consideration, we GRANT appellee’s motion and ORDER appellee’s
post-submission brief due on or before April 18, 2019. Should appellant desire to file a post-
submission brief, appellant’s brief is due no later than ten days after appellee’s post-submission
brief is filed in this court.

It is so ORDERED on April 8, 2019.
                                         PER CURIAM




ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court